DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 3, para. 1) that Terada fails to teach “an encoder configured to receive an image data” and that the previous Office action failed to clearly describe what element in Terada corresponds to the claimed “image data.”  The examiner respectfully disagrees.  In the rejection of claim 11, reference was made to Fig. 1: 100 and the image encoder shown in Fig. 76B: Ex355.  Figure 1 clearly shows an “input image,” and Ex355 is described as compressing “video signals.”  The examiner maintains that the skilled artisan would recognize that this is a clear indication of the disclosure in Terada that is being equated to the claimed “image data.”
Applicant argues (Remarks pg. 3, last paragraph) that Terada [0133] teaches that “the reference image and the current block of Terada are included in a single image frame, therefore cannot be relied on to teach the separate second frame image.”  The examiner respectfully points out that Terada [0034] (which corresponds to Applicant-cited [0133] of the related PG Publication) describes an intra (i.e. within a single frame) coding method and is not the embodiment that was relied upon in the rejection of claim 11.  The rejection cited [0043], which relates to an inter-frame coding method and clearly utilizes separate first (reference) and second (target) image frames, as the skilled artisan would readily appreciate.
Applicant argues (Remarks pg. 4-5) that Terada does not disclose that “the decoder is configured to decompress the compressed image data” as required in claim 11.  Applicant reasons that the signal processor ex355 “does not decompress the compressed video signal.”  The examiner respectfully maintains that the claim does not explicitly require that the decoder actually decompress the compressed image file.  Rather, the claim merely recites that the encoder is configured to decompress the image data.  This forms an important distinction, as any decoder (such as that of Terada) that is capable of decoding the image file would meet this claim limitation.  This interpretation of claim 11 was described in the final Office action mailed 02/11/2021, which stated:

“It is noted that the claims are of broad scope and allow wide latitude in interpretation. For instance, the recitation that “the decoder is configured to decompress the compressed image data” does not require the decoder to actually decompress what was encoded by the encoder; rather, any decoder that is capable of decoding the video content is “configured” to do so and would meet this limitation.”

Applicant has not addressed this interpretation.  An amendment to claim 11 that explicitly requires that the decoder decompress the compressed image data would preclude this interpretation and would appear to overcome the Terada disclosure.  Such an amendment may take the following form:

“ … wherein the decoder es the compressed image data …”

Applicant further contends (Remarks pg. 4) that “Terada is entirely silent about compressing image data.”  The examiner respectfully disagrees, and notes that the entirety of the Terada reference is directed to image coding, or compression.  If this was intended to assert that Terada is silent about decompressing image data, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terada et al., WIPO Pub No. WO 2016/199330.

As to claim 11 Terada discloses an electronic device comprising: 
an encoder configured to receive an image data (Fig. 1: 100; Fig. 76B: Ex355 is an encoder), the encoder comprises a first memory device ([0016] and [0391] – encoder comprises a frame memory, or a first memory device);
a second memory device (Fig. 76B: multiplexing demultiplexing unit Ex353 receives compressed video for transmission, therefore inherently stores, at least temporarily, the video.  This is a second memory device); and 
a decoder electrically connected to the encoder through the memory device (Fig. 29: 200; Fig. 76B: Ex355 is an encoder/decoder), 
5wherein the image data comprises a first frame image and a second frame image ([0011] – video is known to comprise a series of frames), 
wherein the encoder comprises a semiconductor device where a neural network is formed ([0371] – the encoder is implemented on a semiconductor device and [0043]-[0044] – the encoder implements a neural network), 
wherein the neural network is configured to determine whether a first region of the first frame image and a second region of the second frame image match, are similar to, or mismatch 10each other ([0043] – the neural network determines block positions having highest correlation to the reference image, therefore determines whether a region of a first (reference) image matches or is similar to a region of a second image), 
wherein the encoder is configured to obtain a vector quantity between the first region and the second region ([0043]), 
wherein the encoder is configured to perform a motion-compensated prediction processing on the image data with use of the vector quantity and generate a compressed image 15data ([0043]-[0044]), 
wherein the second memory device is configured to store the compressed image data (Fig. 76B: multiplexing demultiplexing unit Ex353 receives compressed video for transmission, therefore inherently stores, at least temporarily, the video in a second memory device), and 
wherein the decoder is configured to decompress the compressed image data and is electrically connected to a video display portion (Fig. 76B and its description – the decoder is configured to decompress any encoded image data, therefore is configured to decompress the image data compressed by the device’s encoder).  

As to claim 20 Terada discloses the electronic device according to claim 11, comprising the video display portion (Fig. 76B).

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423